Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Election/Restrictions
The request for rejoinder of Claims 11-15 and 20-23 is rejected because independent Claim 1 is not in condition for allowance.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-10, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (U.S. Patent Pub. No. 2018/0045585) in view of Robl (DE102012112427A1).
Regarding Claim 1, Keith teaches a sensor unit (paragraphs [0004] and [0089]-[0104], and Figs. 6 and 9, sensor unit comprising sensor chip, or DTSC, 122 and cable 124) connectable to a gateway (data logger 136, paragraph [0102]), and configured for measuring at least one environmental parameter (temperature, paragraph [0089]), and configured to be calibrateable relative to said environmental parameter(s) (paragraphs [0071]-[0072] and [0093]), and further configured for storing electronic information associated with a validated calibration status (paragraphs [0093]-[0096], evidence of calibration including calibration certificate is stored on DTSC 122) and a unique identity of the sensor unit (paragraph [0096], device serial number), wherein the validated calibration status comprises a calibration certificate (paragraph [0096], calibration certificate).  Keith further teaches wherein authenticity and authorship of the calibration certificate is/are verifiable (the calibration certificate of Keith is capable of being verified, i.e., verifiable; for example, a user could call a manufacturer of the sensor module).
Keith does not specifically disclose that the calibration certificate is verifiable in an electronic document, and wherein the sensor comprises the electronic document.  However, Robl teaches on page 6, in the third full paragraph, that a calibration certificate in a PDF form (i.e., an electronic document) can be stored in a sensor.  The PDF of the calibration certificate of Robl is verifiable (i.e., capable of being verified) by a user; for example, a user could view the PDF.  It would have been obvious to one skilled in the art at the time of the invention to include the PDF of Robl in the system of Keith in order to maximize the plug and play compatibility of the sensor.  It is further noted that the claim language merely recites that the calibration certificate is capable of being verified, and does not positively recite performing any actual verification.  It has been held that the recitation that an element is capable of performing a function is not a positive limitation, but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ. 138.
Regarding Claim 3, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the validated calibration status further comprises a validated traceable calibration status (paragraph [0082], the sensor module is pre-calibrated in accordance with a standard, and paragraphs [0093]-[0096], the certificate provides traceable evidence of the calibration of the sensor).
Regarding Claim 4, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the unique identity of the sensor unit is a hardware encoded identification for machines (paragraph [0096], device serial number).
Regarding Claim 5, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith further teaches further configured for storing electronic information associated with the measured parameter(s) (paragraphs [0093]-[0096], the evidence of calibration of the sensor is associated with any environmental parameters measured by the sensor, because the measurement is performed based on the calibration).
Regarding Claim 7, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the sensor unit is configured to be disposable (it is inherent that the sensor unit 130 of Fig. 9 of Keith, which includes a sensor module 100 as shown in Figs. 5-7 of Keith, is disposable).
Regarding Claim 8, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the gateway is configured for receiving and storing the electronic information of the sensor unit (paragraph [0102], data logger 136).
Regarding Claim 9, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the gateway is configured for replaceable sensor units (it is inherent that the sensor unit 130 of Fig. 9 of Keith, which includes a sensor module 100 as shown in Figs. 5-7 of Keith, is replaceable).
Regarding Claim 24, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the at least one environmental parameter is temperature and/or humidity (Abstract, temperature sensor modules).  
Regarding Claim 25, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the sensor unit is configured for being directly mechanically and/or electrically detachably attached to the gateway (the sensor unit 130 of Fig. 9 of Keith is mechanically and electrically detachably attached to data logger 136 via cables).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Robl and Gredegard (U.S. Pub. No. 2015/0347607).
Regarding Claim 2, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith in view of Robl does not teach wherein the validated calibration status further comprises an encrypted fingerprint.  However, in the related art, Gredegard teaches in paragraphs [0018]-[0019] use of a hash function to verify sensor calibration data.  The Examiner takes Official Notice that an output of a hash function is a fingerprint.  It would have been obvious to one skilled in the art at the time of the invention to include the hash function of Gredegard in the system of Keith, in order to verify the integrity of the calibration of the sensor (see Gredegard, paragraph [0018]).
Regarding Claim 16, Keith in view of Robl and Gredegard teaches everything that is claimed above with respect to Claim 2.  Keith does not teach wherein the fingerprint is obtained by a hashing function.  However, in the related art, Gredegard teaches in paragraphs [0018]-[0019] use of a hash function to verify sensor calibration data. It would have been obvious to one skilled in the art at the time of the invention to include the hash function of Gredegard in the system of Keith, in order to verify the integrity of the calibration of the sensor (see Gredegard, paragraph [0018]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Robl and Campbell (U.S. Pub. No. 2015/0184997).
Regarding Claim 6, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith in view of Robl does not teach an identification circuit (ID IC) as a hardware encoded identification.  However, Campbell teaches, in paragraph [0022], identification circuits that may be embedded within each modular sensor segment in a sensor system.  It would have been obvious to one skilled in the art at the time of the invention to include the identification circuits of Campbell in the sensors of Keith, in order to individually identify each sensor segment (see Campbell, paragraph [0022] and claim 8).
Regarding Claim 19, Keith in view of Robl and Campbell teaches everything that is claimed above with respect to Claim 6.  Keith does not teach wherein the ID IC is configured for tracing or tagging the electronic information stored on the memory unit. However, Campbell teaches, in paragraph [0022], that the sensor controller can determine sensor types based on the identification circuits that may be embedded within each modular sensor segment in a sensor system; and that human interaction with objects can be tracked based on the sensor data.  The tracking of Campbell would be performed based on the sensor types that are determined based on the identification circuits. It would have been obvious to one skilled in the art at the time of the invention to include ID IC’s that are configured for tracing or tagging (i.e., tracking) the electronic information stored on the memory unit of Campbell in the system of Keith, in order track sensor data from individually identified sensor segments (see Campbell, paragraph [0022] and claim 8) using a technology that can be extended for use with environmental characteristic sensors (see Campbell, paragraph [0037])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Robl and You (U.S. Pub. No. 2006/0213766).
Regarding Claim 17, Keith in view of Robl teaches everything that is claimed above with respect to Claim 4.  Keith in view of Robl does not teach wherein the hardware encoded identification for machines is a silicon serial number.  However, You teaches in paragraph [0043] a temperature sensor that includes unique, static silicon serial number.  It would have been obvious to one skilled in the art at the time of the invention to include silicon serial numbers as taught in You in the system of Keith, in order to uniquely identify any sensors of the multiple sensors that can co-exist in the system (see You, paragraph [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Robl and Enke (U.S. Pub. No. 2019/0349204).
Regarding Claim 18, Keith in view of Robl teaches everything that is claimed above with respect to Claim 1.  Keith does not teach configured for encryption or hash securing the measured and stored parameter(s).  However, Enke teaches in paragraph [0002] that data (which can be sensor data, see paragraph [0004] of Enke) can be encrypted in order to secure data during communication and storage.  It would have been obvious to one skilled in the art at the time of the invention to include the encryption of Enke in the sensor system of Keith, in order to prevent unauthorized access to secured data (see Enke, paragraph [0002]).

Response to Arguments
Applicant’s arguments filed 10/10/2022 with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Chowienczyk (GB2284059A) teaches storing of maintenance information, including details of a last calibration, on a sensor in order to enable a user to know if the sensor is reliable (see Abstract).
Keech (U.S. Pub. No. 2017/0299413) and Schechter (U.S. Pub. No. 2017/0328791) both teach generation of PDF calibration certificates for measurement instruments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    


/NATALIE HULS/Primary Examiner, Art Unit 2863